DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13 are pending. Claims 1, 2, 12, and 13 have been amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 12 follows.
Regarding claim 12, the claim recites a series of steps or acts, including specifying sensor values that are acquired by the sensor device. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of drawing a first graph sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of reading sensor values at a first timing via a read device, specifying sensor values that are acquired by the sensor device at times included in a time period of a predetermined length, and drawing a first graph. Obtaining data (reading sensor values at a first timing via a read device) is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the analyzing step (specifying sensor values and drawing a first graph) are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken 
The same rationale applies to claims 1 and 13.
Regarding claims 1 and 13, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited sensor device is a generic sensor configured to perform pre-solutional data gathering activity and the display device is a generic device configured to perform displaying of the first graph to another user. The read device of claims 1 and 13 are configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to the display of data and the analyzing of data. The display and analyzing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen et al. ‘396 (US Pub No. 2013/0325396 – previously cited).
Regarding claim 1, Yuen et al. ‘396 teaches an information processing device (Fig. 2A monitoring device 114a and [0107]) comprising:
a memory (Fig. 2A memory device 256 and [0136]); and
a processor coupled to the memory (Fig. 2A processor 190 and [0136]) and configured to:
read at a first timing via a read device ([0096]; “a wake-up time of the user on that day”), sensor values that are acquired by a sensor device wearable on a user and stored in a first storage included in the sensor device, as time series data (Fig. 3A monitoring device 108A, position sensor 220 and [0145], [0149]);
specify from among the sensor values, sensor values that are acquired by the sensor device at times included in a time period of a predetermined length ([0175]; The chronological data can be adjusted or set, indicating that the length of a time period is predetermined. The activity data will be measured during the time period.), wherein an end time of the time period is any one of the first timing ([0096]; “a wake-up time of the user on that day”), a second timing when a duty of the user is scheduled to start ([0017]; 9:00 am and [0096]; “a start time at which the user starts performing an activity”), and a third timing when the duty of the user is scheduled to end ([0017]; 11:55 am and [0096]; “an end time at which the user finishes performing an activity”), wherein a schedule of the duty of the user is read from duty schedule data stored in a second storage of the information processing device ([0017]; “…if the user/tracker is typically experiencing low activity from 9:00 am and 11:55 am, Monday-Friday, it can be inferred using a rules database and learning logic that user is at work or is working…” The database learns that when a user is experiencing low activity during a certain time period, the database can infer 
draw a first graph representing the specified sensor values or calculated values that are calculated based on the specified sensor values ([0178] and Fig. 7H and [0303]) within the time period whose end is one of the first timing, the second timing and the third timing, as time series data ([0015], [0178]); and
control a display device to display the first graph to the another user ([0120], [0472]).
Regarding claim 2, Yuen et al. ‘396 teaches wherein the specified sensor values or the calculated values that are time series data relate to state of activity of the user who wears the sensor device (Abstract), and
the processor is further configured to:
specify a sleep period during which the user sleeps based on the time series data (Figs. 6, 7 sleep time 23 and [0114], [0185], [0201], Fig. 7A and [0394]);
draw the first graph representing the states of activity and the sleep period within the time period (Fig. 7H and [0303]); and
control the display device to display the first graph ([0015]).
Regarding claim 9, Yuen et al. ‘396 teaches wherein the processor is further configured to: calculate a duration of a first period from a time point when the user awakes until the second timing ([0267], [0270]; The processor can combine amounts of time of one or more activities performed at a common locations over one or more periods of time to generate a combined amount of time, including the wake-up time of the user and a start time at which the user starts performing an activity, as mentioned in [0096].); and control the display device to display the duration of the first period (Fig. 7A combined amount of time 1385, 1386, 1387 and [0270]).
Regarding claim 10, Yuen et al. ‘396 teaches wherein the processor is further configured to: calculate a duration of a second period from a time point when the user awakes until the third timing ([0267], [0270]; The processor can combine amounts of time of one or more activities performed at a common locations over one or more periods of time to generate a combined amount of time, including the wake-up time of the user and an end time at which the user finishes performing an activity, as mentioned in [0096].); and control the display device to display the duration of the second period (Figs. 6, 7 display a time when the user wakes, at 6:20 AM, and when the third timing ends, at 7:10 AM ( Fig. 7A combined amount of time 1385, 1386, 1387 and [0270]).
Regarding claim 11, Yuen et al. ‘396 teaches wherein the predetermined length of the time period is set for 24 hours (Fig. 7J displays the sleep/awake time for 24 hours.).
Regarding claim 12, the sections of Yuen et al. ‘396 cited above disclose a sensor display method executed by a processor, the sensor display method comprising the recited steps.
Regarding claim 13, the sections of Yuen et al. ‘396 cited above disclose a non-transitory computer-readable recording medium storing therein a sensor display program that causes a computer to execute a process, the process comprising the recited steps.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. ‘396.
Regarding claims 3-6, Yuen et al. ‘396 teaches all of the elements of the current invention as mentioned above except for wherein the processor is further configured to: control the display device to display the first graph within the time period whose end is the second timing; to draw, when the end of the time period is the second timing, a graph representing a period from the first timing to the second timing on the first graph; to control the display device to display the first graph within the time period whose end is the third timing; and to draw, when the end of the time period is the third timing, a graph representing a period from the second timing to the third timing on the first graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try setting the display device to display the first graph within the time period whose end is the second timing; to draw, when the end of the time period is the second timing, a graph representing a period from the first timing to the second timing on the first graph; to control the display device to display the first graph within the time period whose end is the third timing; or to draw, when the end of the time period is the third timing, a graph representing a period from the second timing to the third timing as it would merely be choosing from a finite number of identified, predictable solutions (the first graph that ends in the second timing, the third timing, or another timing before or after the second or third timings and a time period from the first timing to the second timing, the second timing to the third timing, or the first timing to the third timing), which a reasonable expectation of success.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. ‘396 in view of Nagasaki et al. ‘830 (US Pub No. 2015/0130830 – previously cited).
Regarding claim 7, Yuen et al. ‘396 teaches all of the elements of the current invention as mentioned above except for wherein the processor is further configured to: specify a first time band in which the user has a light sleep and a second time band in which the user has a deep sleep in the sleep period, within the time period; and draw the first time band and the second time band on the first graph so that the first time band differently appears from the second time band.
 	Nagasaki et al. ‘830 teaches displaying a sleep meter M3 on a main screen of a display device. The sleep meter M3 indicates sleep time (an awakening time, a light sleep time, and a deep sleep time) of a user. The deep sleep time is rendered in a light blue color, the light sleep time is rendered in a deep blue color, and the awakening time is rendered in a purple color (Fig. 14 and [0245]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Yuen et al. ‘396 to include specifying a first time band in which the user has a light sleep and a second time band in which the user has a deep sleep in the sleep period, within the time period; and drawing distinguishably the first time band and the second time band on the first graph as Nagasaki et al. ‘830 teaches this will aid in identifying different sleep times by shadings and gradations ([0246]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. ‘396 in view of Ozaki et al. ‘722 (US Pub No. 2005/0107722 – previously cited).
Regarding claim 8, Yuen et al. ‘396 teaches all of the elements of the current invention as mentioned above except for wherein the processor is further configured to: draw a second graph representing body positions of the user in time series; and control the display device to display the second graph along a time axis that is same for the first graph.
Ozaki et al. ‘722 teaches living body information, such as respiration, body movement, and sleeping posture/position, is detected and displayed using a living body information detection means and a display control means. The posture and position of the sleep is, together with the living body information, displayed with intuitively understandable visuals (in figures and graphs) across the same period of time (Fig. 1 and [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Yuen et al. ‘396 to include drawing a second graph representing body positions of the user in time series; and controlling the display device to display the second graph along a time axis that is same for the first graph as Ozaki et al. ‘722 teaches this will aid in easily determining any abnormal conditions of the sleeper (Abstract, [0005]-[0008]).
Response to Arguments
Applicant argues that the “first storage” is “storage 107” and “second storage” is “third table storing unit 435” and that the 35 U.S.C. 112(a) rejection should be withdrawn. Although Examiner agrees that the specification does have support for two storages, it is unclear if the third table storing unit 435 is the claimed second storage because the third table storing unit does not store duty schedule data. [0120] of the PGPUB mentions that duty schedule data is from the first table, which first table storing unit 431 stores ([0077]). Clarification is requested.
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. As such, the rejections have been withdrawn.
Applicant argues that the claims have sufficient structure, the steps provide an improvement to computer functionality, and the recited features reflect an improvement in user condition display technology. However, it is still unclear to the Examiner how “displaying the first graph to the another user” is an improvement to technology. As mentioned in the 35 U.S.C. 101 rejection, the display of the first graph does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the displayed first graph, nor does the method use a particular machine to perform the abstract idea. Examiner suggests to explain how the displaying of the first graph will create a closed loop system (i.e. does the displaying of the first graph effect a change in the user?), as Applicant’s arguments are merely defining what the first, second, and third timings are. As such, Applicant’s arguments are not persuasive and the 35 U.S.C. 101 rejection has been maintained.
Applicant argues that Yuen et al. ‘396 does not teach drawing a graph. Examiner respectfully disagrees, as Yuen et al. ‘396 teaches the display of graphs in Fig. 7H, [0178], and [0303]. Fig. 7H shows the display of four, different time periods, each of a predetermined length (24 hours). Three of those time periods could be interpreted as the first timing, second timing, and third timing. [0015] teaches that periods of time could be segmented to identify particular activities. As such, Applicant’s arguments are not persuasive and the 35 U.S.C. 102(a)(1) and 103 rejections have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791